

	

		II

		109th CONGRESS

		1st Session

		S. 1499

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Bunning (for himself

			 and Mr. McConnell) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Federal Power Act to provide

		  for competitive and reliable electricity transmission in the Commonwealth of

		  Kentucky.

	

	

		1.Kentucky competitive access

			 program

			Section 212(j) of the Federal Power Act (16

			 U.S.C. 824k(j)) is amended by striking the period at the end and inserting “:

			 Provided further, That this

			 subsection shall not apply to any area in the Commonwealth of

			 Kentucky.”.

			

